The sole ground of the motion for a new trial was one winch concededly could have been assigned as error and argued when the defendant appealed from the convictions which were affirmed in Commonwealth v. Dunn, 3 Mass. App. Ct. 708, further appellate review denied, 367 Mass. 912 (1975). Accordingly, the trial judge did not abuse his discretion in simply denying the motion without a hearing and without ruling on the question sought to be raised by the motion. Commonwealth v. McLaughlin, 364 Mass. 211, 229-231 (1973). Commonwealth v. Cresta, ante 855 (1978). If we were required to consider the question, we would conclude that it is devoid of merit.

Exceptions overruled.